DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
At pages 13-14, Applicant argues that,
…
Thus, Yoshikawa teaches the selection of images comprising the video and camera switching being performed when a subject has moved out of frame. According to Yoshikawa, the frames 202 are video frames, i.e., a sequence of still images that compose a video. Yoshikawa does not disclose “displaying a first display frame that surrounds and indicates a position of the main subject within the image”. Yoshikawa may teach tracking a subject using a selected tracking camera, as shown in Fig.11, and determining whether a subject has moved out of the video frames, as shown in Fig. 10. However, Yoshikawa does not disclose or teach displaying a display frame or tracking frame on an image of a main subject that surrounds and indicates a position of the main subject. Specifically, Yoshikawa does not teach that if it is determined whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and that the main subject is not in the non-visible state, the control unit controls displaying of a first display frame that surrounds and indicates a position of the main subject within the image. Moreover, Yoshikawa is also silent regarding changing the first display frame to a second display frame, if it is determined that the main subject is in the non- visible state. Therefore, Yoshikawa does not disclose, teach or suggest the feature that if it is determined whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and that the main subject is not in the non-visible state, the control unit controls displaying of a first display frame that surrounds and indicates a position of the main subject within the image, and if it is determined that the main subject is in the non-visible state, the control unit controls changing of the first display frame to a second display frame, as recited in applicant’s amended independent claims 1, 2, 20 and 21.

In response, Examiner respectfully submits that Leung already discloses displaying a first display frame that surrounds and indicates a position of the main subject within the image when the main subject is not in a non-visible state at least a ¶¶[0086], [0148]-[0149], [0153]-[0154], and Figs. 11B-12A (the position of the main subject within the image is indicated by the position of the corresponding bounding box).
Leung does not teach determining the main subject is not in the non-visible state by determining whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and determining that the main subject is not in the non-visible state. Leung also does not disclose if it is determined that the main subject is in the non-visible state, the control unit controls changing of the first display frame to a second display frame.
Yoshikawa teaches if it is determined whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight (Fig. 10 – a visible state in frames 201A and 201B vs. a non-visible state in frame 201C) and that the main subject is not in the non-visible state (Fig. 10 – clearly it detects the state of the main subject as not in the non-visible state in frames 201A and 201B in order to not perform switching to displaying frames captured by another camera 101B). One of ordinary skill in the art would have recognized, with the feature incorporated from Yoshikawa, the device taught by Leung would have had the feature of “if it is determined whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and that the main subject is not in the non-visible state, the control unit controls displaying of a first display frame that surrounds and indicates a position of the main subject within the image” because Leung teaches that when the subject is detected in the image, i.e. not in a non-visible state, the bounding box is displayed as shown in Figs. 11B and 12A.
Further, Yoshikawa also teaches if it is determined that the main subject is in the non-visible state (Fig. 10 – at time t+2), the control unit controls changing of the first display frame to a second display frame (Fig. 11 – changing of the first display frame, i.e. frame 201B, to a second display frame, i.e. frame 203B from camera 101B).
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2020/0401793 A1 – hereinafter Leung) and Yoshikawa et al. (US 2018/0343442 A1 – hereinafter Yoshikawa).
Regarding claim 1, Leung discloses a subject tracking device that detects a subject from a captured image and controls tracking of the subject, the subject tracking device comprising: at least one processor and at least one memory ([0057]-[0064]; Fig. 2 – at least a controller and a memory, e.g. a database) functioning as: an acquisition unit that acquires an image signal of the image (Fig. 2; [0045]-[0046] – image data receiver 205); a first detection unit that detects a subject from an image area within the image and acquires detection information of the subject ([0153] – detecting a subject of interest within the image via facial recognition, etc. and acquires coordinate locations of the subject); a second detection unit that detects an amount of a motion of the subject from the acquired image signal ([0153]-[0154] – detecting changes in coordinate locations of portions of respective subjects); and a control unit that recognizes a movement of the subject from the detected amount of the motion of the subject and controls tracking of a main subject decided using the detection information of the subject ([0153] – detecting a lead track runner as a subject of interest based on amount of the motion of the subject as further described at least at [0060]), wherein, when a plurality of moving subjects are detected, the control unit performs a process of deciding on a subject that is in the lead in a movement direction as the main subject ([0153]-[0154] – deciding a lead track runner as a subject of interest among a group of runners who are running in a movement direction to track the detected subject as further described at least at [0149] and illustrated in Fig. 12A), wherein if the main subject is not in a non-visible state, the control unit controls displaying of a first display frame that surrounds and indicates a position of the main subject within the image ([0086]; [0148]-[0149]; [0153]-[0154]; Figs. 11B-12A – if the main subject, e.g. a lead track runner, is not in a non-visible state, displaying a bounding box around the subject and indicates the position of the main subject within the image as the position of the corresponding bounding box).
However, Leung does not disclose the main subject is not in the non-visible state by determining whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and determining that the main subject is not in the non-visible state, and if it is determined that the main subject is in the non-visible state, the control unit controls changing of the first display frame to a second display frame.
Yoshikawa discloses if it is determined whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and that the main subject is not in the non-visible state, a control unit controls displaying of a first display frame corresponding to a position of the main subject within the image, and if it is determined that the main subject is in the non-visible state, the control unit controls changing of the first display frame to a second display frame ([0105] – a control unit selects frames for display from cameras that have been selected based on views in which whether a target subject is detected, i.e. in visible or non-visible state, as further described at least at [0190]-[0201] and illustrated in Figs. 10-11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yoshikawa into the device taught by Leung to enhance user’s viewing experience by automatically switching to frames captured a different camera if the subject of interest is not visible in the frames of the current camera. With the incorporated feature from Yoshikawa, one of ordinary skill in the art would have recognized, the device taught by Leung would have had the feature of “if it is determined whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and that the main subject is not in the non-visible state, the control unit controls displaying of a first display frame that surrounds and indicates a position of the main subject within the image” because Leung teaches that when the subject is detected in the image, i.e. not in a non-visible state, the bounding box is displayed as shown in Figs. 11B and 12A.
Regarding claim 2, Leung discloses a subject tracking device that detects a subject from a captured image and controls tracking of the subject, the subject tracking device comprising: at least one processor and at least one memory ([0057]-[0064]; Fig. 2 – at least a controller and a memory, e.g. a database) functioning as: an acquisition unit that acquires an image signal of the image (Fig. 2; [0045]-[0046] – image data receiver 205); a detection unit that detects an amount of motion of a plurality of subjects from the acquired image signal ([0153]-[0154] – detecting changes in coordinate locations of portions of respective subjects); and a control unit that decides on a main subject based on a motion performed by the plurality of subjects in the same direction using the detection unit and controls tracking of the main subject ([0153]-[0154] – deciding a lead track runner as a subject of interest among a group of runners who are running in a same direction to track the detected subject as further described at least at [0149] and illustrated in Fig. 12A), wherein if the main subject is not in a non-visible state, the control unit controls displaying of a first display frame that surrounds and indicates a position of the main subject within the image ([0086]; [0148]-[0149]; [0153]-[0154]; Figs. 11B-12A – if the main subject, e.g. a lead track runner, is not in a non-visible state, displaying a bounding box around the subject and indicates the position of the main subject within the image as the position of the corresponding bounding box).
However, Leung does not disclose the main subject is not in the non-visible state by determining whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and determining that the main subject is not in the non-visible state, and if it is determined that the main subject is in the non-visible state, the control unit controls changing of the first display frame to a second display frame.
Yoshikawa discloses if it is determined whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and that the main subject is not in the non-visible state, a control unit controls displaying of a first display frame corresponding to a position of the main subject within the image, and if it is determined that the main subject is in the non-visible state, the control unit controls changing of the first display frame to a second display frame ([0105] – a control unit selects frames for display from cameras that have been selected based on views in which whether a target subject is detected, i.e. in visible or non-visible state, as further described at least at [0190]-[0201] and illustrated in Figs. 10-11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yoshikawa into the device taught by Leung to enhance user’s viewing experience by automatically switching to frames captured a different camera if the subject of interest is not visible in the frames of the current camera. With the incorporated feature from Yoshikawa, one of ordinary skill in the art would have recognized, the device taught by Leung would have had the feature of “if it is determined whether a state is a non-visible state in which a main subject that is a tracking target has been lost to sight and that the main subject is not in the non-visible state, the control unit controls displaying of a first display frame that surrounds and indicates a position of the main subject within the image” because Leung teaches that when the subject is detected in the image, i.e. not in a non-visible state, the bounding box is displayed as shown in Figs. 11B and 12A.
	Regarding claim 3, Leung also discloses when a movement of the plurality of subjects is determined as a linear movement and a group movement, the control unit performs a process of deciding on the main subject among the plurality of detected subjects (Fig. 12A; [0040]; [0060]; [0153]).
	Regarding claim 4, Leung also discloses when it is determined that the number of the plurality of subjects performing the group movement is equal to or greater than a threshold, the control unit performs a process of deciding on the main subject among the plurality of detected subjects (Fig. 12A; [0040]; [0060]; [0153] – at least two people as a threshold for determining a group movement).
	Regarding claim 5, Leung also discloses when a first subject is selected using the detection information of the subject and it is determined whether there is a group movement of the plurality of subjects made in the same movement direction as a movement direction of the first subject, if the movement is determined as the group movement, the control unit performs a process of deciding on a second subject that is in the lead of the group movement in the movement direction as the main subject ([0149] – detecting a second lead runner).
	Regarding claim 6, Leung also discloses when a type of each subject is determined using the detection information of the subject, if the plurality of subjects performing the movement are of the same type ([0124] – detecting each subject as a human vs. inanimate objects or a runner vs. a spectator, etc.), the control unit performs a process of deciding on the lead subject from among the plurality of subjects as the main subject ([0153]-[0154] – deciding a lead track runner as a subject of interest among a group of runners).
Regarding claim 7, Leung also discloses if it is determined whether the plurality of detected subjects are in a stationary state or the movement is an irregular movement ([0124] – detecting inanimate objects or spectators who are either stationary state or moving irregularly, e.g. not in consistence with the athletes’ movements), the control unit performs a process of deciding on the first subject as the main subject and setting the first subject as a tracking target ([0153]-[0154] – deciding a lead track runner as a subject of interest among a group of runners and setting the subject as the tracking target).
Regarding claim 8, Leung also discloses the control unit performs a process of deciding on a subject being in the lead in the movement direction from among the plurality of subjects, as the main subject, based on a size, a position, or an amount of change in the amount of motion in the image area of the detected subject ([0090]; [0153] – at least based on position and/or amount of the motion of the subject as further described at least at [0060]).
Regarding claim 9, Leung also discloses the control unit performs a process of determining a movement direction of the subject using information indicating the amount of the motion or an orientation of the face of the subject to decide on the main subject ([0060]; [0062]; [0154]; Fig. 13A – determining movement direction via changes in position to adjust orientation of the image capture device to follow and track the subject to keep the subject within the field of view of the image capture device).
Regarding claim 12, see the teachings of Leung and Yoshikawa as discussed in claim 1 above, in which Yoshikawa also discloses the control unit controls displaying of the second display frame and a time for which display of the second display frame is to be continued ([0105] – a control unit selects frames for display from cameras that have been selected based on views in which whether a target subject is detected, i.e. in visible or non-visible state, as further described at least at [0190]-[0201] and illustrated in Figs. 10-11, thus determines whether a display frame is to be continued based on the view). The motivation for incorporating of Yoshikawa into the device has been discussed in claim 1 above.
Regarding claim 13, see the teachings of Leung and Yoshikawa as discussed in claim 1 above. Leung in view of Yoshikawa also discloses, after it is determined that the main subject is in the non-visible state (Yoshikawa: [0190]-[0201]), the control unit predicts a position at which the main subject will appear next ([0060]; [0062]) and controls displaying of a third display frame at the predicted position (Yoshikawa also teaches, at least at [0105], a control unit selects for display frames from a camera that has been selected prediction of a position at which a main subject will appear next as further described at least at [0247]).
Regarding claim 14, see the teachings of Leung and Yoshikawa as discussed in claim 1 above. Yoshikawa also discloses, if it is determined that the non-visible state of the main subject has occurred due to being out-of-frame, the control unit continues displaying of the second display frame as long as a predetermined period of time has not passed from the time at which the non-visible state occurred, and if the main subject is detected again, the control unit controls displaying of the first display frame ([0105] – a control unit selects frames for display from cameras that have been selected based on views in which whether a target subject is detected, i.e. in visible or non-visible state, as further described at least at [0190]-[0201] and illustrated in Figs. 10-11, thus if the subject is detected again within frames of a camera, the frames of the camera are selected for display). The motivation for incorporating the teachings of Yoshikawa has been discussed in claim 1 above.
Regarding claim 15, see the teachings of Leung and Yoshikawa as discussed in claim 1 above. Yoshikawa also discloses, if it is determined that the non-visible state has occurred due to blocking of the main subject and then the main subject can be tracked, the control unit continues displaying of the second display frame as long as a predetermined period of time has not passed after the non-visible state occurred, and if the main subject is detected again, the control unit controls displaying of the first display frame ([0105] – a control unit selects frames for display from cameras that have been selected based on views in which whether a target subject is detected, i.e. in visible or non-visible state, as further described at least at [0190]-[0201] and illustrated in Figs. 10-11, thus if the subject is detected again within frames of a camera, the frames of the camera are selected for display). The motivation for incorporating the teachings of Yoshikawa has been discussed in claim 1 above.
Regarding claim 16, see the teachings of Leung and Yoshikawa as discussed in claim 1 above. Yoshikawa also discloses, if it is determined that the non-visible state has occurred due to disabled detection of the main subject, the control unit continues displaying of the second display frame as long as a predetermined period of time has not passed after the non-visible state occurred, and if the main subject is detected again, the control unit controls displaying of the first display frame ([0105] – a control unit selects frames for display from cameras that have been selected based on views in which whether a target subject is detected, i.e. in visible or non-visible state, as further described at least at [0190]-[0201] and illustrated in Figs. 10-11, thus if the subject is detected again within frames of a camera, the frames of the camera are selected for display). The motivation for incorporating the teachings of Yoshikawa has been discussed in claim 1 above.
Regarding claim 18, see the teachings of Leung and Yoshikawa as discussed in claim 13 above. Yoshikawa in view of Leung also discloses, wherein the control unit continues displaying of the third display frame as long as a predetermined period of time has not passed after a position at which the main subject will appear is predicted, and if the main subject is detected again, the control unit controls displaying of the first display frame ([0105] – a control unit selects frames for display from cameras that have been selected based on views in which whether a target subject is detected, i.e. in visible or non-visible state, as further described at least at [0190]-[0201] and illustrated in Figs. 10-11, thus if the subject is detected again within frames of a camera, the frames of the camera are selected for display). The motivation for incorporating the teachings of Yoshikawa has been discussed in claim 1 above.
Claim 19 is rejected for the same reason as discussed in claim 1 above in view of Leung also disclosing an imaging apparatus including the subject tracking device (Fig. 2).
Claim 20 is rejected for the same reason as discussed in claim 1 above.
Claim 21 is rejected for the same reason as discussed in claim 2 above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leung and Yoshikawa as applied to claims 1-9, 12-16, and 18-21 above, and further in view of Bentley et al. (US 2015/0154452 A1 – hereinafter Bentley).
Regarding claim 11, see the teachings of Leung and Yoshikawa as discussed in claim 1 above, in which Yoshikawa also discloses the control unit determines the amount of motion ([0153] – determining changes in coordinate locations) and determines whether display of the second display frame is to be continued ([0105] – a control unit selects frames from cameras that have been selected based on views in which whether a target subject is detected, i.e. in visible or non-visible state, as further described at least at [0190]-[0201] and illustrated in Figs. 10-11, thus determines whether a display frame is to be continued based on the view).
However, Leung and Yoshikawa do not disclose the control unit determines a tracking state of the main subject using a detection signal of a shake detection unit.
Bentley discloses a control unit determines a tracking state of a subject using a detection signal of a shake detection unit ([0018] – detecting a signal indicating a level of shaking of the devices, so that a device with least shake is selected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bentley into the device taught by Leung and Yoshikawa to enhance the user’s viewing experience by selecting frames with least unwanted motion.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484